DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-14 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a cable that is connected to the measurement unit, wherein the cable reaches a side wall of the cyclotron from a center portion of the cyclotron by passing between the pair of magnetic poles.

4.	Claims 2-14 are allowed due to the fact that they further limit and depend on claim 1.

5.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Melin (Patent No.: US 10,123,406) teaches “Cyclotron includes an acceleration chamber, a vacuum system, an ion source system, and a control system that is configured to determine at least one operating parameter as a particle beam is directed along a beam path of the cyclotron. The control system is configured to decrease a supply of the charged particles for the particle beam based on the at least one operating parameter. The particle beam continues after decreasing the supply of the charged particles. The control system is also configured to increase the supply of the charged particles for the particle beam after a predetermined time period or in response to determining that an amount of gas molecules has reduced based on the at least one operating parameter” (Abstract).
b)	Johnson (Pub. No.: US 2014/0073836) teaches “FIG. 5 is a graph that displays the ratio of the cyclotron resonance frequency (AC frequency) to the magnitude of the static magnetic field (B-field) as a function of distance along the Z-axis for the circular transducer coil of FIG. 3” (Paragraph [0010]).
c)	Filler (Pub. No.: US 2016/0086680) teaches “A positron based system is disclosed which extracts electric power from matter-antimatter annihilation reactions between electrons and positrons. In one embodiment, for storage and distribution of electric power, a solar array provides power to a cyclotron that produces the positron emitter” (Abstract).
d)	Hashimoto (Pub. No.: US 2016/0316552) teaches “A cyclotron includes a pole; a superconductive coil wound so as to cover an outer periphery of the pole; a coil support that supports the superconductive coil; a cooling part that cools the superconductive coil; a first support that is connected to the coil support and is capable of adjusting a position of the coil support in a direction of a winding central axis of the superconductive coil; and a second support that is connected to the coil support and is capable of adjusting the position of the coil support in an orthogonal direction orthogonal to the direction of the winding central axis of the superconductive coil” (Abstract).
e)	AOKI (Pub. No.: US 2017/0339778) teaches “Ion beams are efficiently extracted with an accelerator that includes a circular vacuum container including a pair of circular return yokes facing each other. Six magnetic poles are radially disposed from the injection electrode at the periphery thereof in the return yoke. Six recessions are disposed alternately with the respective magnetic poles in the circumferential direction of the return yoke. In the vacuum container, a concentric trajectory region, in which multiple beam turning trajectories centered around the injection electrode are present, is formed, and an eccentric trajectory region, in which multiple beam turning trajectories eccentric from the injection electrode are present, is formed around the region. In the eccentric trajectory region, the beam turning trajectories are dense between the injection electrode and the inlet of the beam extraction path” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867